department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------------ ---------------------------------------------------- telephone number -------------------- refer reply to cc corp b03 plr-109826-12 date date internal_revenue_service number release date index number ------------------------ --------------------------- -------------------------- -------------------- ---------------------- legend distributing ----------------------------------------------------------- -------------------------------------------------------------- --------------------------- business a --------------------------------- shareholder ------------------------------------------------------------ --------------------- shareholder ----------------------------------------------------------- --------------------------------- shareholder ------------------------------------------------------------ --------------------- dear ------------------------ this letter responds to your letter dated date requesting rulings under sec_355 and sec_368 of the internal_revenue_code and related provisions with respect to a proposed transaction described below the proposed transaction the information submitted in that request and subsequent submissions is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by penalty of perjury statements executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required on audit moreover no information provided by the taxpayer has plr-109826-12 been reviewed and no determination has been made regarding whether the distributions defined below i satisfy the business_purpose requirement of sec_1 b of the income_tax regulations ii are used principally as devices for the distribution of the earnings_and_profits of the distributing_corporation or of either of the controlled corporations or of more than one of the three corporations see sec_355 and sec_1_355-2 and iii are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or either of the controlled corporations see sec_355 and sec_1_355-7 facts distributing is a privately-held s_corporation it is directly engaged in business a it has only a single class of stock outstanding which is common_stock it has three shareholders shareholder shareholder and shareholder distributing has submitted financial information indicating that the business a operations conducted by distributing have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years distributing has determined that splitting off part of business a is necessary because of disagreement among its shareholders as to how its business should be conducted and accordingly the following transaction is proposed proposed transaction i in preparation for steps ii and iii of the proposed transaction distributing and a second corporation that is partly owned by the same three shareholders as own distributing will exchange with each other some parcels of real_estate of the type used in business a ii distributing will create two new corporations controlled and controlled distributing will contribute to each of controlled in contribution and controlled in contribution a portion of its assets used in conducting business a in exchange for all of the common_stock in each of controlled and controlled each of which will have outstanding only common_stock distributing will retain other assets used in conducting business a iii distributing will distribute distribution all of the stock in controlled to shareholder in return for all of such shareholder's stock in distributing and distributing will distribute distribution all of the stock in controlled to shareholder in return for all of such shareholder's stock in distributing plr-109826-12 neither controlled nor controlled is assuming liabilities or receiving assets subject_to liabilities no investment_credit determined under sec_46 has been or will be claimed with respect to any of the property distributing transfers to controlled and controlled distributing uses and will continue to use the cash_method_of_accounting and controlled and controlled will also use the cash_method_of_accounting the transaction does not involve and will not result in a situation where one party recognizes income but another party recognizes the deductions associated with such income or one party owns property but another party recognizes the income associated with the property no actions have been taken or will be taken that are not in the ordinary course of business and that might affect the timing or the amount of any income_or_deduction to be recognized by a party to the transaction no income items such as amount_realized or any items resulting from a sale exchange or disposition that would have resulted in income to distributing or any items of expense will be transferred to controlled or controlled there will be no continuing planned or intended transactions between distributing controlled and controlled either directly or indirectly following distribution or distribution distributing will have no current_earnings_and_profits as of the date of the distributions the earnings_and_profits of distributing in the year of distribution prior to the distributions will be determined and the original shareholders will report their pro_rata share of the earnings_and_profits up to the date of the distributions all earnings_and_profits will be distributed to the original shareholders prior to execution of steps ii and iii above real_estate owned by distributing will be the only asset on its balance_sheet at the time of execution of steps ii and iii above no distribution_of_property by distributing immediately before the transaction would require recognition of gain resulting in current_earnings_and_profits for the taxable_year of the distributions and distributing is not aware of nor is distributing planning or intending any event that will result in distributing’s controlled 1’s or controlled 2’s having positive current or accumulated_earnings_and_profits after the distributions controlled and controlled will each elect to be s_corporations controlled will employ someone other than shareholder or shareholder to perform the operational and managerial activities of controlled plr-109826-12 representations a no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of shareholder of distributing b the five years of financial information submitted on behalf of distributing is representative of the present operations of business a and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted c there is no plan or intention to liquidate distributing controlled or controlled to merge distributing controlled or controlled with any other corporation or to sell or otherwise dispose_of the assets of distributing controlled or controlled subsequent to the distribution except in the ordinary course of business d there is no plan or intention by the shareholders or any security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in distributing controlled or controlled after the distributions e there is no plan or intention by distributing controlled or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution f the total adjusted bases and the fair_market_value of the assets transferred to controlled and controlled respectively by distributing each equals or exceeds the sum of any liabilities assumed by controlled and controlled respectively plus any liabilities to which the transferred assets are subject g any liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred h the income_tax_liability for the taxable_year in which any investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property i distributing will neither have accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction j no intercorporate debt will exist between distributing controlled or controlled at the time of or subsequent to the distribution of controlled or controlled stock plr-109826-12 k payments made in connection with all continuing transactions if any between distributing controlled and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length l no two parties to the transaction are investment companies as defined in sec_368 and sec_368 of the code rulings regarding distribution contribution followed by distribution will be a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 controlled will recognize no gain_or_loss on contribution sec_1032 controlled 1’s basis in each asset received in contribution will be the same as the basis of the asset in the hands of distributing immediately before contribution sec_362 controlled 1’s holding_period for each asset received in contribution will include the period during which distributing held such asset sec_1223 distributing will recognize no gain_or_loss on distribution sec_361 shareholder will recognize no gain_or_loss and no amount will be includible in such shareholder’s income on the receipt of controlled common_stock in distribution sec_355 the basis of the controlled common_stock received in distribution by shareholder will be the same as the basis of the distributing common_stock exchanged therefor sec_1 a the holding_period of the controlled common_stock received by shareholder will include the holding_period of the distributing common_stock surrendered in exchange therefor provided that the distributing common_stock was held as a capital_asset on the date of distribution sec_1223 earnings_and_profits of distributing if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 plr-109826-12 rulings regarding distribution contribution followed by distribution will be a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 controlled will recognize no gain_or_loss on contribution sec_1032 controlled 2’s basis in each asset received in contribution will be the same as the basis of the asset in the hands of distributing immediately before contribution sec_362 controlled 2’s holding_period for each asset received in contribution will include the period during which distributing held such asset sec_1223 distributing will recognize no gain_or_loss on distribution sec_361 shareholder will recognize no gain_or_loss and no amount will be includible in such shareholder’s income on the receipt of controlled common_stock in distribution sec_355 the basis of the controlled common_stock received in distribution by shareholder will be the same as the basis of the distributing common_stock exchanged therefor sec_1 a the holding_period of the controlled common_stock received by shareholder will include the holding_period of the distributing common_stock surrendered in exchange therefor provided that the distributing common_stock was held as a capital_asset on the date of distribution sec_1223 earnings_and_profits of distributing if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 caveats no opinion was requested and no opinion is expressed as to qualification of the real_estate exchanges in step i above as exchanges under sec_1031 or as to the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to plr-109826-12 any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this ruling letter in accordance with the power_of_attorney on file in this office a copy of this ruling letter will be sent to your authorized representative sincerely isaac w zimbalist senior technician reviewer corporate cc
